Citation Nr: 1724762	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to depressive disorder with posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3. Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  

4.  Entitlement to an increased disability rating for left knee instability, currently rated as 10 percent disabling from January 6, 2011, and as noncompensable from June 3, 2014.  

5.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis with a history of medial collateral ligament strain and internal derangement, status post-operative.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from October 2006 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and a March 2009 rating decision by the RO in Cleveland, Ohio.  Jurisdiction of this case currently rests with the RO in Chicago, Illinois.  

The Veteran's left knee claims were remanded by the Board in December 2011 to allow for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claims were subsequently readjudicated in August 2014 and November 2015 Supplemental Statements of the Case (SSOCs).  As the ratings assigned remain less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings assigned, these claims remain pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is of record. 

The Board recognizes Disabled American Veterans (DAV) as the Veteran's current representative.  See 38 C.F.R. § 14.631, 20.600 (2016).  

In September 2014, the Veteran's representative submitted a statement indicating the Veteran's ongoing disagreement with an August 2014 denial of a clothing allowance.  In April 2015, the Veteran's representative submitted a statement indicating the Veteran's ongoing disagreement with denial of payment to a private provider.  However, it does not appear that either of these issues have ever been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's claims.  

Statement of the Case

VA regulations require that a Statement of the Case (SOC) be provided to a veteran upon the receipt of a timely Notice of Disagreement (NOD).  See 38 C.F.R. 
§ 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

In this regard, the Veteran's claim for entitlement to service connection for erectile dysfunction was denied in a March 2009 rating decision.  A May 2009 NOD indicated the Veteran's disagreement with all decisions rendered in this rating decision.  However, the Veteran's erectile dysfunction claim has yet to be addressed in an SOC.  

Similarly, the Veteran was awarded separate 10 percent initial disability ratings for bilateral hearing loss and tinnitus in an August 2010 rating decision.  A May 2011 NOD indicated the Veteran's disagreement with all decisions rendered in this rating decision.  However, these claims have yet to be addressed in a subsequent SOC.  

As such, remand of the Veteran's erectile dysfunction, bilateral hearing loss, and tinnitus claims is now warranted such that the requisite SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

VA Examination

With regard to the existing left knee claims, the Veteran most recently underwent VA examination in June 2014.  However, VA is obligated to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Here, the Veteran and his representative submitted two August 2014 statements indicating a worsening of his left knee disabilities, such that a VA physician had recently recommended a total knee arthroplasty (TKA).  As such, the Board finds that a new VA examination is warranted such that the current severity of the Veteran's left knee disabilities may be properly assessed.

In reaching this conclusion, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  Accordingly, the new VA examination must fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from November 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a VA knee examination to assess the current nature and severity of his service-connected left knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating knee disabilities.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disabilities under the rating criteria.  

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.	

The examiner should also indicate whether the Veteran experiences slight, moderate, or severe recurrent subluxation or lateral instability.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Provide the Veteran with a Statement of the Case addressing the existing erectile dysfunction, bilateral hearing loss, and tinnitus claims.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

4.  Readjudicate the remaining left knee claims on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






